United States Court of Appeals
             For the Eighth Circuit
         ___________________________

                 No. 16-4130
         ___________________________

              United States of America,

        lllllllllllllllllllll Plaintiff - Appellee,

                            v.

                  George Eli Brown,

       lllllllllllllllllllll Defendant - Appellant.
          ___________________________

                 No. 16-4160
         ___________________________

              United States of America,

        lllllllllllllllllllll Plaintiff - Appellee,

                            v.

                  George Brown, Jr.,

       lllllllllllllllllllll Defendant - Appellant.
                        ____________

      Appeals from United States District Court
for the Eastern District of Missouri - Cape Girardeau
                   ____________
                            Submitted: February 6, 2018
                             Filed: February 9, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       These consolidated appeals arise from George Brown’s convictions and
sentence on drug charges and the revocation of his supervised release on a 2006
conviction. In the first of these consolidated cases, Brown challenges the district
court’s1 denial of his motion to suppress evidence discovered as a result of a traffic
stop, as well as the drug-quantity findings used for sentencing. Upon careful review,
we affirm the denial of the motion to suppress. See United States v. Chartier, 772
F.3d 539, 543 (8th Cir. 2014) (standards for reviewing denial of suppression motion
and underlying findings); see also United States v. Smith, 789 F.3d 923, 929 (8th Cir.
2015) (“great deference” to district court’s credibility findings); United States v.
Stachowiak, 521 F.3d 852, 856 (8th Cir. 2008) (explaining that staleness of
information depends on “the context of a specific case and the nature of the crime
under investigation”). With respect to the sentencing issue, we enforce the appeal
waiver in Brown’s plea agreement. See United States v. Andis, 333 F.3d 886, 889-92
(8th Cir. 2003) (en banc) (discussing enforceability of appeal waivers).




      1
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri, adopting the report and recommendation of the Honorable
Shirley Mensah, United States Magistrate Judge for the Eastern District of Missouri.

                                         -2-
       In the second of these consolidated cases, Brown challenges the length of his
revocation sentence, and he argues that the district court2 improperly denied him
counsel at the revocation hearing. As to the length of the revocation sentence, we
conclude that Brown’s sentence does not exceed the statutory maximum, because his
underlying offense was a Class A felony at the time of his original conviction. See
18 U.S.C. § 3583(e)(3); 18 U.S.C. § 3559(a)(1) (2006); 21 U.S.C. § 841(b)(1)(B)(iii)
(2006); accord United States v. Johnson, 786 F.3d 241, 245 (2d Cir. 2015); United
States v. Turlington, 696 F.3d 425, 427-28 (3d Cir. 2012). As to the district court’s
handling of Brown’s revocation hearing, we conclude that reversal is not warranted
because the right to counsel in this context is statutory, not constitutional, see 18
U.S.C. § 3006A(a)(1)(E); United States v. Owen, 854 F.3d 536, 541-42 (8th Cir.
2017), and Brown has not shown that any violation of his statutory right to counsel
resulted in prejudice to him, cf. Njoroge v. Holder, 753 F.3d 809, 812 (8th Cir. 2014)
(requiring showing of prejudice before reversing for possible violation of statutory
right to counsel in immigration context).

      The judgments are affirmed.
                     ______________________________




      2
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.

                                         -3-